Title: To James Madison from Giuseppe Ceracchi, 11 May 1795
From: Ceracchi, Giuseppe
To: Madison, James


Dear SirPhiladelphia 11 May 1795
By the infamous manner with which I have been treated about the plan of suscription, (of which by this time you must be well acquainted) I find my self very much hurted in every respects.

The President suscribed generousely but his act was not appreciated, I then withdron his suscription papers and consigned to the care of Mr Randolph from which I had recceived it.
Some of the Manegers where indifferent and others openly ageinst it. Mr Wollcortt told me that I had been scandalousely decceived by every one that shose to take part in this business. This testimony cast a very gloomy spot on the National Caracter, and show that conceiled immorality is practised by the Gentelmen in the highest station.
Under such evidence you may immagine Sir that a Lion would suffer mortification, therefore I shall fly from this Country as quick as possible in order to forgot all the dessitful gaemes plaed aigent my sincerity.
The sommes spended for to influence this project it ammountes to towenty five Thousand Dollars.
Consider Sir that five hears since I left Rome with this project on my head, I abbandoned all other business, upon my arrival recollect the fatigues I went thru I modeled towenty seven bust of your filosofers Heros and great men, the Magnificent model for the intended National Monument, in new York another sketch of it, tho all this tended to nothing by the Comentations and regard that were paid by Gentelmen of sentiments from which hopes where given for the success in a second attempt.
The affars of Europe and the accident of my exile from Rome simed to contributed to inforse in me this favorable idea, and for to prouve how the Glory of America was ingraved in My heart, I emploied all my time, tho under the prose[c]ution, by deply studing a general subject upon the Liberty of America, besides I executed some marbres and alabasters, for to indulge my feeling by the attachement I felt to some respectable individuals, and at last that imortal idea expressed in a Model of Liberty which is certenly a sublime one, and all that under the danger of been confined, which situation and operations increased my expences bejond any imagination.
But what as been the product of all this exercions. Ingratitud I recceived for my reward and offences, after the sacrifice of my mony, time, and performances and even of that honour I was seeking for.
Upon this dismals and Others considerations I think necessery here after and my duty, to be watchfull to the interest of my family.
Therfore I hope it will be find just and of wright to call for the valew of my few works, which I cant give them in donation as I had proposed in my self to do for the same reison and upon the same principles of which those Gentelmen have withdron them self with promoting this plan.
Brutus was obliged to brake his words with Tarquins because Tarquins had first brock his one.

If this principle was not inforced Candor would always be oppressed by fraude, and as I know that your heart never can adopt the principle of oppression I take the Liberty to draw in favour of Mr George Meade the somme of tow hundred and fifty dollars for the most streect price of your Medallion, Originaly performed by me, and as I have no doubt you will honor with payment my letter I am with the most consideration Sir Your Most Ob Serv
Jos. Ceracchi
P. S. You will recceive by my pen the bill from Mr George Meade
